Citation Nr: 1522922	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-01 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a right ankle disability.  

2.  Entitlement to an initial rating in excess of 10 percent for a left ankle disability. 

3.  Entitlement to service connection for a right leg disorder.    
 
4.  Entitlement to service connection for a left leg disorder.    


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran had qualifying active service in the U.S. Army National Guard between October 2001 and March 2002.      

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.      

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a December 2012 VA Form I-9, the Veteran requested a video conference hearing before the Board.  In a January 2013 letter from the RO, VA acknowledged the Veteran's hearing request.  

The record indicates that the Veteran did not appear for a January 2015 video conference hearing scheduled for him.  

A new video conference hearing should be scheduled for the Veteran for the following reasons: first, there is no evidence of record that the Veteran was notified of the video conference hearing scheduled in January 2015; second, the record indicates that the Veteran may have been notified at the wrong address - certain correspondence of record mailed to an old address has been returned to the Board; third, in statements from the Veteran's representative dated in April 2015, it is again reiterated that the Veteran desires a video conference hearing before the Board.  

As it is not clear in the record that the Veteran has been properly notified of a video conference hearing, he should again be scheduled for a video conference hearing before the Board.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing before a Veterans Law Judge at the RO in Nashville, Tennessee.  The Veteran and his representative should be notified of the date and time of the hearing. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




